*490The opinion, concurred in by a majority of the members of the Court, was drawn up by
Davis, J.
One of the heirs of the estate sold his interest therein to the petitioner. A surplus remained in the hands of the administrator to be distributed. The petitioner claimed that the distributive share of the heir who had sold to him should be decreed to be paid to him by the administrator. But the Judge of Probate disregarded the assignment, and ordered it to be paid to the heir. The petitioner appealed; at Nisi Prius, the decree was affirmed; and the petitioner excepted. The decree was correctly made. To hold otherwise would give the Judge of Probate common law jurisdiction, in matters between contesting parties, not relating to acts of the intestate, but to contracts of the heirs, after his decease. He has no such jurisdiction. The decree must be made to the heir. If he has assigned his interest, the assignee may notify the administrator of the assignment; or, if the money is paid to the heir, proceed against him at common law. So it has been recently held in New Hampshire, in a similar case. Wood v. Stone, Law Reporter, Jan., 1860.
The exceptions must be overruled.